Title: To Benjamin Franklin from the Comte de La Touche, 10 November 1784
From: Comte de La Touche, the
To: Franklin, Benjamin


				
					Paris ce 10 9bre 1784.
				
				J’ai lhonneur, Monsieur, de vous Supplier de vouloir bien jetter un Coup d’Oeil favorable Sur les Papiers que j’ai lhonneur de vous faire Passer. Votre Recommandation dans cett affaire étant du Plus grand Poids, j’ai lieu d’Espèrer que L’Intérêt que vous voudrès bien y Mettre en assurera le Succès. Les demandes du Sr chevalié, étant, on ne peut pas plus, fondées, Intérésseront a Coup Sur votre Coeur; j’ose espèrer Vos bons offices; et à tous les Sentimens qui vous Sont Si justement aquis, je Joindrai une eternelle et Sensible Reconnaissance.
				Je Suis avec un Respectueux attachement Monsieur Votre tres humble et tres obeissant Serviteur
				
					
						Le Cte de la Touche
					
				
			